MOUTON, J.
The caption of the petition herein gives the names of plaintiff and de*647fendant; also has the following: “22nd Judicial District Court State of Louisiana Parish of Washington.” With the filing with I. Loyd Varnado, clerk of court. Then follows this address: “To the Honorable Prentiss B. Carter, Judge.”
Defendant excepted to the petition, contending that it is not properly addressed to a competent judge, as is required by article 171, C. P. The exception was overruled.
In support of the exception, counsel for defendant refers to Wadsworth vs. Harris, 1 Rob. 96, and other decisions, where it was held that, when a petition is by mistake addressed to a court different from that in which it is filed, the error will be fatal. It was so held in Wadsworth vs. Harris, 1 Rob. 96, reference being made therein to Watson vs. Pierce, 6 Mart. (N. S.) 416, in support of the ruling. In that case the petition was addressed to the district court of parish of West Feliciana, and was filed in the office of the clerk of East Baton Rouge. The Supreme Court held that the case was not' legally before the court of East Baton Rouge because it was addressed to a different tribunal.
The cases cited are not parallel to the instant case. Here the address to honorable Prentiss B. Carter evidently refers to the judge of the Twenty-Second Judicial District, Parish of Washington, as appears in the caption of the petition.
We are also referred by counsel for defendant to Lukis vs. Allen, 45 La. Ann. 1447, 14 So. 186, in support of the exception. In that case the court said that:
“Nothing in a petition not preceding the signature forms any part of it.”
Here the caption — which clearly gives the proper title of the court in which the petition was filed, and which is addressed to the honorable Prentiss B. Carter, Judge —precedes the signature to the petition, and should, we think, be considered as forming part of it. For the foregoing reasons, the exception was properly overruled.
Counsel also complains of the refusal of his application for a new trial. We do not find that in refusing the application there was any abuse by the lower court of the legal discretion vested in it by law.